DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to Applicant’s arguments at page 7 that Meyers fails to disclose “wherein a distal end of the organic film is coplanar with a distal end of the inorganic insulation film”.  This argument is not found persuasive because Meyer’s fig. 4 shows a distal end of the organic film (15) is coplanar (e.g. coplanar along a horizontal interface with the top surface of 2 in a region proximate element 9) with a distal end of the inorganic insulation film (2)
	However, in view of other amendments to claim 1 the claim is allowable as set forth below.

Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.  The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is the prior art alone or in combination, cannot anticipate or render obvious at least the following limitations in context of the recited process in claim 1, “forming an organic film covering the first inorganic film and having a second boundary portion directly contacting a first side of the inorganic insulation film; and forming a second inorganic film covering the organic film and having a third boundary portion directly contacting the substrate; and wherein a distal end of the organic film is coplanar with a distal end of the inorganic insulation film, the distal end of the inorganic insulation film being a second side extending from the first side in a direction towards the substrate.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
22 November 2021